DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant’s substitute specification filed May 31, 2022 has been entered, as it pertains to matter of form to provide a more accurate translation without adding new matter.

Claim Rejections - 35 USC § 101
3.	Previous rejections have been removed in view of Applicant’s amendment filed May 31, 2022, in view of the inclusion of the previously indicated patent eligible subject matter of claim 10 into independent claims 1 and 13.

Response to Arguments
4. 	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 31, 2022, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102 (a)(1) rejections of claims 1, 4-13, 15, and 17 and the previous 35 U.S.C. 103 rejections of claims 2-3 have been withdrawn. 

Allowable Subject Matter
5.	Applicant had previously cancelled claims 14, 16, and 18.  Applicant has canceled claim 10.  
6.	Claims 1-9, 11-13, 15, and 17 are allowed.
7.	Claims 1-9, 11-13, 15, and 17 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Call (U.S. Pat. Pub. 2005/0247868) fails to anticipate or render obvious a method for gas quality monitoring, comprising: detecting a deviation of the measurement spectrum from at least one comparison pattern, wherein the measurement spectrum is represented as an image; wherein the detecting the deviation of the measurement spectrum comprises comparing the image of the measurement spectrum with the at least one comparison pattern, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 13 is allowed because the closest prior art, Call (U.S. Pat. Pub. 2005/0247868) fails to anticipate or render obvious an apparatus for gas quality monitoring, comprising: an evaluation device configured to perform operations comprising: detecting a deviation of the measurement spectrum from at least one comparison pattern, wherein the measurement spectrum is represented as an image; wherein the detecting the deviation of the measurement spectrum comprises comparing the image of the measurement spectrum with the at least one comparison pattern, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 15 is allowed because the closest prior art, Call (U.S. Pat. Pub. 2005/0247868) fails to anticipate or render obvious a ventilation installation, comprising: an evaluation device configured to detect a deviation of the measurement spectrum from at least one comparison pattern based on comparing the image of the measurement spectrum with the at least one comparison pattern, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 17 is allowed because the closest prior art, Call (U.S. Pat. Pub. 2005/0247868) fails to anticipate or render obvious a process installation, comprising: an evaluation device configured to detect a deviation of the measurement spectrum from at least one comparison pattern based on comparing the image of the measurement spectrum with the at least one comparison pattern, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/9/2022